Citation Nr: 0911703	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-20 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to an effective date prior to November 16, 
2006 for a 10 percent evaluation for the service-connected 
right knee disorder.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that denied the benefits sought on appeal.  The Veteran, who 
had active service from July 1991 to February 1996, appealed 
those decisions to the BVA, and the case was referred to the 
Board for appellate review.  

The issue seeking entitlement to service connection for a 
back disorder addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  At the Veteran's September 2009 hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
notified the Board that he wished to withdraw his appeal 
seeking service connection for right ear hearing loss.  

2.  The Veteran filed a claim for service connection for a 
right knee disorder in November 1996, within one year of his 
separation from service.  

3.  An unappealed June 1997 rating decision denied service 
connection for a right knee disorder.   

4.  In July 2005, the Veteran's service treatment records 
were located and associated with the claims file.  

5.  A May 2006 rating decision granted service connection for 
a right knee disability, based in part on the newly located 
service treatment records, and assigned a noncompensable 
evaluation, effective February 12, 1996.

6.  In November 2006, the Veteran expressed disagreement with 
the noncompensable rating assigned for his right knee 
disability.  

7.  In May 2007, the RO increased the evaluation for the 
right knee disability to 10 percent, effective November 16, 
2006.

8.  Prior to November 16, 2006, the Veteran's right knee 
disability manifested slight functional impairment, but was 
not productive of moderate symptoms functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant are met; the Board has no further jurisdiction 
in the matter of the rating for right ear hearing loss.  
38 U.S.C.A. §  7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  An effective date of February 12, 1996 for the assignment 
of a 10 percent rating for a right knee disorder is 
warranted. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.156, 3.400, 4.71a, 
Diagnostic Code 5019 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008). In regards to the claim seeking 
service connection for right ear hearing loss, given the 
Veteran's expression of intent to withdraw his appeal, 
further discussion of the impact of the VA's "duty to notify" 
and "duty to assist" obligations is not necessary.  In 
regards to the claim seeking an earlier effective date, the 
notification obligation for this claim was accomplished by 
way of a June 2008 letter from the RO.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  In 
any event, since the Board is granting the earliest possible 
effective date, there is no need to discuss in detail whether 
there has been compliance with the notice and duty to assist 
obligations because even if, for the sake of argument, there 
has not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  The Board will 
proceed to the merits of the Veteran's appeal.  

Right Ear Hearing Loss

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

During testimony at the September 2008 hearing, the Veteran 
stated that he wished to withdraw his appeal seeking service 
connection for right ear hearing loss.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.

Effective Date

The Veteran essentially contends that a noncompensable rating 
did not reflect the severity of his service-connected right 
knee disorder and that he should be entitled to a 10 percent 
evaluation prior to November 16, 2006, the date assigned by 
the RO.  

By way of background, the Veteran was discharged from service 
on February 11, 1996.  Within a year of his separation from 
service, he filed a claim seeking service connection for a 
right knee disorder.  A June 1997 rating decision denied 
service connection for a right knee disorder finding, in 
part, that a right knee disorder neither occurred in nor was 
caused by service.  The Veteran was notified that his service 
treatment records were unavailable for review and if the 
records were located at a later date, this decision would be 
reconsidered.  The RO noted that if a different decision 
resulted, that decision would be effective as of the date of 
this pending claim.  

In July 2005, the Veteran's service treatment records (STR's) 
were located and associated with the claims file.  A May 2006 
rating decision granted service connection for a right knee 
disability and a noncompensable evaluation was assigned 
effective February 12, 1996.  The RO reasoned that a 
compensable rating was not warranted as the evidence did not 
show recurrent subluxation or lateral instability of the 
right knee.  Furthermore extension was not limited to 10 
degrees and he had full flexion.  In a November 2006 Notice 
of Disagreement, the Veteran indicated that he disagreed with 
the assigned noncompensable rating.  

Subsequently, a May 2007 decision increased the rating 
assigned for the right knee disability to 10 percent 
effective November 16, 2006.  The RO reasoned that the 
overall evidence, including the recently received STR's, did 
not support a compensable evaluation of the right knee until 
the February 2007 VA examination.  The Veteran expressed 
disagreement with the effective date for the 10 percent 
rating, indicating that the 10 percent rating should be made 
retroactive to the time he was discharged from service.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. §  3.400(b)(2).  In 
addition, generally the effective date for an increase in 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. §  3.400(o)(2)

The evidence for review in consideration in the claim for a 
compensable evaluation prior to November 16, 2006 for the 
Veteran's right knee disability includes his STR's.  Those 
STR's showed that the Veteran was treated multiple times 
during service for various symptoms relating to his right 
knee injuries.  Such symptoms included pain, overuse syndrome 
with retropatellar tenderness, right patellar crepitance, 
patellofemoral pain syndrome, and locking.  There was x-ray 
evidence of internal derangement of the right knee.  

On January 1997 VA examination, the Veteran reported that 
sometimes his right knee locked, popped, and was painful most 
of the time.  He could not squat properly.  On examination, 
his gait was normal.  There was no swelling, no deformity, no 
instability, full range of motion with pain at the end of 
flexion and also no pain in palpation of the joint line.  The 
diagnosis was internal derangement of the right knee.  

During his September 2008 video conference hearing, the 
Veteran contended that he had painful limitation of motion of 
his right knee with popping throughout the motion that 
manifested in service and has persisted since that time.  

Based on this evidence, the Board finds that a 10 percent 
evaluation for the Veteran's right knee disability, effective 
February 12, 1996, is warranted and is supported adequately 
by medical evidence.  The Veteran's STR's and subsequent 
January 1997 VA examination support the assignment of a 10 
percent rating over the entire period of time involved. 

Prior to November 16, 2006, the Veteran's service-connected 
right knee was assigned a noncompensable rating under Code 
5257 for instability or subluxation.  However, the Boards 
finds that his right knee disability comprised of internal 
derangement and patellofemoral pain syndrome could also be 
rated by analogy to bursitis under Code 5019.  38 C.F.R. § 
4.71.  Under that Code, the disability is rated by on 
limitation of motion of the affected part as for degenerative 
arthritis under Code 5003.  Under Code 5003, ratings are 
based on the limitation of motion under the appropriate Code, 
but when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate Code, 
a 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively conformed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, the 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Board finds the STR's periodically noted the Veteran's 
complaints of pain and the January 1997 VA examination 
demonstrated pain on movement in the right knee as the 
examiner specifically noted that there was pain at the end of 
the range of motion.  38 C.F.R. §§ 4.40, 4.71a, Diagnostic 
Codes 5003; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore the Veteran meets the criteria for a 10 percent 
rating prior to November 16, 2006. 

In this case, the earliest possible effective date for the 10 
percent rating is February 12, 1996, the day following the 
Veteran's discharge from service, since he filed his original 
claim within a year of that date.  This represents the 
earliest effective date that can be granted under the law and 
the facts in this case.  


ORDER

The appeal seeking service connection for right ear hearing 
loss is dismissed.

Subject to the provisions governing the award of monetary 
benefits, an effective date of February 12, 1996, for the 
assignment of a 10 percent evaluation of the Veteran's right 
knee disability is granted.


REMAND

A preliminary review of the record in connection with the 
claim for service connection for a low back disorder 
discloses a need for further development prior to final 
appellate review.  In this regard, it appeared that there may 
be additional post service treatment records pertaining to 
the low back that have not been obtained.  On February 2007 
VA examination, he reported a head injury from an ATV 
accident in 1996 and an injury to lower back in 2002 from an 
ATV accident.  Treatment records related to such ATV 
accidents have not been associated with the claims file.  
Also, the earliest post service treatment records associated 
with the claims file (dated in January 2001 from Altoona VA 
Medical Center (VAMC)) suggested that he had prior back 
treatment as it was noted that the Darvocet was not helping 
his chronic back pain.  These records noted that the 
Veteran's back pain had been present for 2-3 years and for at 
least two years following an accident.  Those prior treatment 
records had not been associated with the claims file.  As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain all VA treatment records for 
the Veteran.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Any prior private treatment records 
relating the Veteran's back, including any ATV accidents, 
should be associated with the claims file, if available.  

The Veteran contends that around 1993 he stepped in a hole 
and fell, at which time he injured both knees and his back.  
He also indicated that during service he was told that his 
back problems were due to him overcompensating for his knee 
injuries.  He reported that he underwent therapy at that time 
to learn how to alleviate the stress on his knees and back.  
He indicated that the therapy was unsuccessful and that his 
back pain began during service and has manifested since that 
time.  

The Board notes that there were two reported injuries that, 
in part, fit the Veteran's description.  Service treatment 
records showed that in August 1993, he had complaints of pain 
in the back of his left knee as a result of falling down a 
hill during a Navigation course.  Also, in March 1994, he 
injured his right knee after his leg became stuck in the snow 
approximately knee deep that caused him to fall and hit an 
object.  Although the treatment records did not specifically 
mention the Veteran's back, he is competent to assert the 
onset of his back pain.  Furthermore, the post service 
evidence suggested that he had received post service 
treatment for chronic back pain earlier than 2001 and 
possibly dating back to 1996.  There is no question that the 
Veteran currently has a low back disorder, but there is no 
opinion of record as to whether it is related to his period 
of active service.  Thus, this claim must be returned so for 
a VA examination with an opinion obtained as to the etiology 
of the Veteran's low back disorder.  See 38 C.F.R. 
§ 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all medical treatment providers 
who have treated him for any back 
complaints subsequent to service, include 
those who provide treatment following ATV 
accidents that were reported to have 
occurred in 1996 and 2002.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
indentified by the Veteran (excluding 
those already in the claims folder), but 
should include treatment records from the 
Altoona VAMC dated prior to January 2001.

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any current low back 
disorders.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to whether any 
currently diagnosed low back disorder is 
related to symptomatology shown in 
service treatment records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


